DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 – 5, 7-8, 11-12, 14  and 17 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheal et al. (US 8,020,888) in view of Keshavaraj (US 7,549,669).
Cheal discloses in figures 1 – 3 a side-curtain airbag (10) for a motor vehicle, comprising: a first inflatable portion (40) deployable from a first vehicle structure (22) adjacent to a first edge of a side window (20) and configured when inflated to cover at least a portion of the side window; and at least one additional inflatable portion (52) in fluid communication with an end of the first inflatable portion (spacer) distal from the first vehicle structure and configured, when inflated, to contact a second vehicle structure (14) adjacent to a second edge (48) of the side window opposite from the first edge of the side window and position at least a portion of the first inflatable portion in spaced relationship with the side window, the additional inflatable portion comprises at least one horizontal bar (claims 1, 7, 14). The first vehicle structure is a roof of the vehicle and the second vehicle structure is a sill of a door below the side window (claim 8).
Cheal discloses the claimed invention excluding the horizontal bar in fluid communication by way of a plurality of channels. However Keshavaraj discloses in figures 2-3 a curtain airbag (220, 320) having a first inflatable portion (246, 256, 346, 356) and at least one additional inflatable portion (254, 354), horizontal bar, the at least one horizontal bar is in fluid communication with the first inflatable portion by a plurality of channels (figures 2, 3) (claims 1, 7, 14). At the time of invention PHOSITA would . 
Response to Arguments
In response to applicant's argument that nothing in Cheal suggests that it does not already provide desired tensioning across the lower edge. The examiner appears to create a problem within the context of Cheal, that does not otherwise exist, for the purpose of finding reason to combine Keshavaraj therewith, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, the motivation to combine does not have to be an explicit problem disclosed in the base reference, the fact that reference disclose another advantage which would flow naturally from following the suggestion of the combination is the basis for obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618